UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                                No. 01-4213
FREDERICK G. COSTER,
              Defendant-Appellant.
                                       
UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                                No. 01-4214
FREDERICK G. COSTER,
              Defendant-Appellant.
                                       
UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                                No. 01-4280
FREDERICK G. COSTER,
              Defendant-Appellant.
                                       
          Appeals from the United States District Court
           for the District of Maryland, at Baltimore.
             William M. Nickerson, District Judge.
             (CR-00-406-WMN, CR-98-428-WMN)

                      Submitted: January 31, 2002

                      Decided: February 12, 2002

      Before WIDENER, MOTZ, and KING, Circuit Judges.
2                      UNITED STATES v. COSTER
Affirmed by unpublished per curiam opinion.


                              COUNSEL

G. Arthur Robbins, G. ARTHUR ROBBINS, L.L.C., Annapolis,
Maryland, for Appellant. Thomas M. DiBiagio, United States Attor-
ney, Lisa M. Griffin, Assistant United States Attorney, Baltimore,
Maryland, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

  Frederick Coster appeals his conviction and the sentence imposed
by the district court following his guilty plea to three counts of bank
robbery in violation of 18 U.S.C.A. § 2113(a), (f) (West 2001), and
one count of conspiracy to commit bank robbery in violation of 18
U.S.C.A. § 371 (West 2001). Finding no reversible error, we affirm.

   On appeal, Coster contends the district court erred by finding him
competent to stand trial. A district court’s finding that a defendant is
competent to stand trial is a question of fact that is reviewed for clear
error. United States v. Cox, 964 F.2d 1431, 1433 (4th Cir. 1992). In
performing its fact finding and credibility functions, a district court
is free to assign greater weight to the findings of experts produced by
the government than to the opposing opinions of medical witnesses
produced by the defendant. Cox, 964 F.2d at 1433; United States v.
Lindley, 774 F.2d 993, 993 (9th Cir. 1985). We find the district court
did not clearly err in choosing to accept the conclusions of the gov-
ernment psychologist over those of the defense psychiatrist and find-
ing Coster competent to stand trial.
                       UNITED STATES v. COSTER                       3
   Coster next contends the district court erred by classifying him as
a career offender pursuant to U.S. Sentencing Guidelines Manual
§ 4B1.1 (1998). Because Coster did not file objections to the presen-
tence report (PSR) and did not object at sentencing, the standard of
review is plain error. United States v. Olano, 507 U.S. 725, 731-32
(1993). We find that the district court did not err in determining Cos-
ter’s career offender status.

   Finally, Coster appeals the district court’s denial of his pro se
motion for production of documents. Because Coster failed to argue
this issue in his brief, it is waived. See 11126 Baltimore Blvd., Inc.
v. Prince George’s County, 58 F.3d 988, 993 n.7 (4th Cir. 1995) (en
banc); Fed. R. App. P. 28(a)(9)(A).

  Accordingly, we affirm Coster’s conviction and sentence. We dis-
pense with oral argument because the facts and legal contentions are
adequately presented in the materials before the court and argument
would not aid the decisional process.

                                                          AFFIRMED